DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on January 31, 2022.  Claims 1 – 15 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A Terminal Disclaimer was NOT filed or submitted in conjunction with the amendment and / or remarks filed on January 31, 2022.  Therefore, the Double Patent rejection raised in the Non-Final Office Action mailed on September 30, 2021 still stands and is still valid.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5 & 6 of U.S. Patent No. 10,842,245 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 10,842,245 B2 and the instant patent application BOTH set forth: 
An apparatus comprising: a backpack frame; a frame-less waterproof bag having an outer surface and a top end; a frame-cap having a first edge RF welded to the outer surface and facing the top end, a second edge opposite the first edge and not connected to the outer surface, a third edge RF welded to the outer surface and extending between the first edge and the second edge, and a fourth edge RF welded to the outer surface and extending between the first edge and the second edge, the first edge and the second edge and the third edge and the fourth edge defining a pocket adapted to receive the backpack frame to releasably couple to the frame-cap to the backpack frame; and 
a first band having a first buckle coupled thereto and a second band having a second buckle coupled thereto, the first band and the second band connected to the frame-cap via stitching and/or fasteners extending through a thickness of the frame-cap without penetrating the outer surface and without reducing the waterproof quality of the frame-less waterproof bag, the first buckle and the second buckle adapted to receive straps and/or counterpart buckles to secure the backpack frame to the frame-less waterproof bag; 
 wherein the second edge has a curvature in a direction of the first edge, and wherein the pocket is adapted to receive the backpack frame between the second edge and the outer surface;  
wherein the frame-less waterproof bag includes a patch having a plurality of edges defining an entire outer perimeter of the patch, with each edge of the plurality of edges being RF welded to the outer surface, and with the patch including a third band connected to the patch via stitching and/or fasteners extending through a thickness of the patch without penetrating the outer surface and without reducing the waterproof quality of the frame-less waterproof bag, the third band adapted to couple to straps and/or buckles of the backpack frame to secure the backpack frame to the frame-less waterproof bag;
wherein the frame-less waterproof bag includes a reinforcement patch positioned at a side of the frame-less waterproof bag, the reinforcement patch including a plurality of edges defining an entire outer perimeter of the reinforcement patch, with each edge of the plurality of edges being RF welded to the outer surface, and with the reinforcement patch including a plurality of slots adapted to receive clips and/or straps; 
wherein the frame-less waterproof bag includes a main opening sealed by a waterproof zipper and further includes a flap adapted to cover the main opening and waterproof zipper, the flap having a first edge RF welded to the outer surface and a second edge not connected to the outer surface; and
wherein the frame-less waterproof bag includes a patch positioned at the top end and including a plurality of edges defining an entire outer perimeter of the patch, with each edge of the plurality of edges being RF welded to the outer surface, and with the patch including a handle connected to the patch via stitching and/or fasteners extending through a thickness of the patch without penetrating the outer surface and without reducing the waterproof quality of the frame-less waterproof bag.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, lines 4, 5 & 6 recite: “the frame-cap including a pocket releasably coupleable to a backpack frame, …,the pocket adapted to receive a backpack frame to releasably couple the frame-cap to the backpack frame,…”
It is UNCLEAR, if applicant is establishing and setting forth a second or different “backpack frame” on Claim 1, line 6 OR if applicant is referring to the same “backpack frame” that was already set forth and establish on Claim 1, line 5.
Appropriate action is required.


Allowable Subject Matter
Claims 1 – 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734